Exhibit 10.24



BLOCKED ACCOUNT CONTROL AGREEMENT
(Lender Control)



This Blocked Account Control Agreement (this “Agreement”) is entered into as of
December 27, 2012 among INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware
corporation (“Depositor”), BANK OF THE OZARKS as lender (the “Lender”), and BANK
OF THE OZARKS as depository bank (“Bank”), and sets forth the rights and
obligations of the parties with respect to the Deposit Account (defined below).

1.                  The Bank acknowledges that Lender is, as of the date of this
Agreement, making a loan (the "Loan") to INLAND REAL ESTATE INCOME TRUST, INC.,
a Maryland corporation ("Borrower"), in the maximum principal amount of FOUR
MILLION SIX HUNDRED FIFTY-EIGHT THOUSAND FOUR HUNDRED NINETY-SIX AND NO/100
DOLLARS ($4,658,496.00) (the "Loan Amount"), which is evidenced by a Promissory
Note in the amount of the Loan (the "Note") secured by, among other things, that
certain deposit Account Number 221 000 4723 at the Bank (the "Deposit Account"),
which the Bank agrees to maintain in accordance with the terms and conditions
hereof.

2.Depositor has, as of the date of this Agreement and as a condition precedent
to Lender making the Loan, deposited into the Deposit Account an amount equal to
or greater than the Loan Amount.

3.Depositor hereby (a) irrevocably transfers exclusive ownership and control of
the Deposit Account to Lender, (b) agrees that the Deposit Account shall be
subject to Lender's sole dominion, control and discretion, and (c) agrees that
Lender shall have the sole right to issue instructions and to access, withdraw
or transfer funds from the Deposit Account; provided, however, that the
Depositor shall remain responsible to the Bank for all obligations and duties
under the deposit agreement with the Bank (the "Deposit Agreement") and Lender
shall have no responsibility for any such obligations and duties. Except as
otherwise required by law, Bank will not agree with any third party to comply
with instructions for disposition of funds in the Deposit Account.

4.The Bank hereby acknowledges notice of and consents to the provisions of
Section 3 hereof and acknowledges Lender's rights to dominion and control over
the Deposit Account, Lender's sole right to issue instructions with respect to
the Deposit Account, and Lender's sole right to access, withdraw or transfer
funds from the Deposit Account. The Bank further agrees that at all times it
will make distributions from the Deposit Account only as specifically directed
by Lender to Bank in writing.

1

 

 

5.The Bank is hereby authorized to endorse and process, in accordance with the
Bank's customary collection procedures, all checks and other remittance items
received by the Bank for deposit into the Deposit Account from third party
remitters, and to deposit such checks and other remittance items in the Deposit
Account.

6.The Depositor shall pay or reimburse the Bank for its customary and reasonable
fees and charges for the maintenance of the Deposit Account pursuant to the
Deposit Agreement and this Agreement, and Lender shall have no liability to the
Bank therefor except for the rights of set off expressly herein provided for.
The Depositor shall indemnify and hold the Bank harmless from and against any
losses resulting from returned checks deposited in the Deposit Account, and
Lender shall not have any liability to the Bank therefor except for the rights
of set off expressly herein provided. The Bank will deliver to Lender a copy of
any advice with respect to any charge made against the Deposit Account pursuant
to this Section 6. The Bank hereby agrees that, in its capacity as depository,
it will not, except as provided herein, exercise or claim any right of offset,
counterclaim or recoupment against the Deposit Account or the deposits made in
the Deposit Account, provided that the Bank shall be permitted, with written
notice to Lender, to offset and charge the Deposit Account for returned deposit
items, erroneously posted items and costs incurred in maintaining the Deposit
Account, including, without limitation, the Bank's usual, customary and
reasonable fees and charges.

7.Notwithstanding the foregoing provisions of Section 6, Lender, in its capacity
as Lender under the Loan, shall be entitled, following the occurrence of an
Event of Default, to offset and apply any and all monies in the Deposit Account
against amounts due under the Note as the result of such Event of Default.

8.Depositor hereby agrees to indemnify, defend and save harmless Bank against
any loss, liability or expense (including reasonable fees and disbursements of
counsel who may be an employee of Bank) incurred in connection with this
Agreement or the Deposit Account (except to the extent due to Bank's willful
misconduct or gross negligence) or any interpleader proceeding relating thereto
or incurred as a result of following Depositor's direction or instruction.

9.The Depositor acknowledges and agrees that the Bank shall not be obligated to
the Depositor under any circumstances to make any inquiry whatsoever as to
Lender's right or authority to give any order or direction with respect to the
Deposit Account, and the Bank shall not be liable to the Depositor under any
circumstances for following any order or direction of Lender with respect to the
Deposit Account.

2

 

 

10.The Depositor may not terminate this Agreement or close the Deposit Account
without the prior written consent of Lender. Upon any termination of this
Agreement, Bank will close the Deposit Account and transfer any monies remaining
therein in accordance with Lender's instructions. This letter agreement may also
be terminated upon written notice to Bank by Lender.

11.The Depositor shall be entitled to request that Lender make a release of
funds from the Deposit Account to Depositor, upon the simultaneous fulfillment
of each of the following conditions:

(a)The outstanding principal balance of the Loan shall have been reduced by at
least FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) since the previous
release to Depositor, if any, has been made;

(b)The balance of the Deposit Account shall, at the time of Depositor's Request,
exceed the outstanding principal balance of the Loan by at least FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($500,000.00);

(c)Depositor shall provide a written request to Lender for such withdrawal
("Depositor's Request"), which Depositor's Request shall include the following:

(1)The amount of funds which Depositor is requesting be released from the
Deposit Account, which in no event shall be less FIVE HUNDRED THOUSAND AND
NO/100 DOLLARS ($500,000.00);

(2)A certification by the chief financial officers of Borrower and Depositor
that the conditions set forth in Sections 11(a)-(b) above have been fulfilled
and that, following the requested release, the balance of the Deposit Account
shall exceed the outstanding principal balance of the Loan;

(3)A certification by the chief financial officers of Borrower and Depositor
that no default, Event of Default, or act or omission of Borrower or Depositor
which with the passage of time or the giving of notice, or both, shall qualify
as a default or an Event of Default, shall have occurred with respect to the
Note, the Loan, or the other documents evidencing the Loan (collectively, the
"Loan Documents");

(d)No release of funds from the Deposit Account shall have been made within the
thirty (30) calendar days immediately prior to the date of the Depositor's
Request.

Lender shall, after confirmation of Depositor's fulfillment of each of the
preceding conditions, authorize a release of funds from the Deposit Account
within ten (10) business days. Such release shall be deposited into an account
specified by Depositor.

3

 

 

12.In no event shall the outstanding principal balance of the Loan at any time
exceed the balance of the Deposit Account, and Depositor hereby covenants and
agrees to deposit into the Deposit Account, immediately upon demand from Lender
at any time, any amounts necessary for the balance of the Deposit Account to
equal or exceed the outstanding principal balance of the Loan.

13.Upon repayment of the Loan in full and fulfillment of all other obligations
of Borrower and Depositor under the Loan Documents, Lender shall release all
remaining funds from the Deposit Account to Depositor.

14.None of the terms and conditions of this Agreement shall be waived, altered,
modified or amended except as the parties hereto may consent in writing. This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered will be an original hereof, and it will not be necessary
in making proof of this Agreement to produce or account for more than one
counterpart hereof.

15.This Agreement shall be governed by and interpreted and enforced in
accordance with the substantive laws, and not the choice of law rules, of the
State of Texas. In the event of any conflict between this Agreement and the
Deposit Agreement, this Agreement shall control.

16.Any notice or request hereunder may be given to the Depositor, Lender or the
Bank at their respective addresses set forth herein or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this paragraph. Any notice or request hereunder may be given by
hand, mail (first class postage prepaid), or overnight delivery and shall be
effective upon receipt.

17.Capitalized terms that are used but not otherwise defined herein shall have
those meanings ascribed to them in the Note.

 

[SIGNATURE PAGES FOLLOW]

4

 

 

DEPOSITOR:

INLAND REAL ESTATE INVESTMENT CORPORATION,
a Delaware corporation



By: /s/ Catherine L. Lynch
Name: Catherine L. Lynch

Title: CFO:

ADDRESS:

Inland Real Estate Investment Corporation

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Catherine L. Lynch

 

   

[Signatures continue on the following page]

5

 

LENDER:

BANK OF THE OZARKS


By: /s/ Dan Thomas
Name: Dan Thomas
Title: President – Real Estate
Specialties Group ADDRESS:

8201 Preston Road
Suite 700
Dallas, Texas 75225
Attn: Dan Thomas

   

[Signatures continue on the following page]

6

 

BANK:

BANK OF THE OZARKS


By: /s/ Dan Thomas
Name: Dan Thomas
Title: President – Real Estate
Specialties Group ADDRESS:

8201 Preston Road
Suite 700
Dallas, Texas 75225
Attn: Dan Thomas



 

 

 

 

 

 

 

 

 

 

 

 

 

7

